UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4048


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ARCHIE ANTWON BRIDGES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00230-BO-1)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Archie Antwon Bridges pled guilty without a plea agreement to distribution of a

quantity of heroin in violation of 21 U.S.C. § 841(a)(1) (2012), possession with intent to

distribute a quantity of heroin in violation of 21 U.S.C. § 841(a)(1), and felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (2012). The district court

sentenced Bridges to 120 months in prison on each count with the sentences running

concurrently.   Bridges timely appealed, arguing that his sentence is substantively

unreasonable.

      We review sentences for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007). This review requires consideration of both

the procedural and substantive reasonableness of the sentence. Id. Bridges concedes, and

we agree, that his sentence is procedurally reasonable. “When reviewing the substantive

reasonableness of a sentence, we examine the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that the sentence it chose

satisfied the standards set forth in [18 U.S.C.] § 3553(a).” United States v. Gomez-

Jimenez, 750 F.3d 370, 383 (4th Cir 2014) (brackets and internal quotation marks

omitted). “Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id.

      The district court determined that Bridges’ Sentencing Guidelines range was 110

to 137 months of imprisonment. Bridges’ 120-month sentence—which is within the

                                            2
Guidelines range—is therefore presumptively substantively reasonable. Id. Our review

of the record leads us to conclude that Bridges fails to rebut the presumption of

reasonableness we afford his sentence. Accordingly, we affirm the judgment of the

district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3